Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: 
On line 5 of paragraph 62, “t” should be deleted;
On line 10 of paragraph 80, “medial” should be changed to –media--.  
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 12 of claim 13, “the cap passageway” lacks antecedent basis.
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau (US 2005/0252844).
With respect to claim 13, Chau discloses a hand squeezable drink bottle B (see FIG. 3) including a body B defining a bottle reservoir for retaining a fluid, the body defining a bottle axis, the body having an upper segment (e.g., the upper portion of the bottle including the annular .

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnusson et al (US 5,273,649).
With respect to claim 13, Magnusson et al disclose a hand squeezable drink bottle 148 (see FIG. 5) including a body defining a bottle reservoir for retaining a fluid, the body defining a bottle axis, the body having an upper segment (e.g., the upper portion of the bottle including the threaded portion) and a bottom segment adjacent the upper segment (e.g., a lower portion extending downwardly from the threaded portion), the bottom segment being transitional relative to the upper segment between a first position and a second position (e.g., since the bottle is formed of flexible plastic, see the paragraph spanning columns 6-7), a portion of the bottom segment capable of being moved toward the bottle axis as the bottom segment transitions from the first position toward the second position, a filter assembly 158 position able in the reservoir, the filter assembly including a lower body 176 defining a lower body cavity, a lower filter 180 (see lines 20-23 of col. 7) positioned within the lower body cavity (see FIG. 2), and a filter .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 2005/0252844) in view of Co Union Industry Company (DE 202011101644), referred to as “Co Union”.
	With respect to claim 1, Chau discloses a hand squeezable drink bottle B (see FIG. 3) including a top element (e.g., including an upper portion of the top bottle B including the annular indentation shown in FIG. 3) including a top wall extending around a top axis, and a top opening extending within the top element between opposed ends of the top wall, a bottom element (e.g., a lower portion of the bottle B below the annular indentation) connectable to the top element (e.g., since a bottom end of the top element is connected to a top end of the bottom element) so as to form a reservoir, the bottom element including an end wall (e.g., formed by the bottom end of the bottle B shown in FIG. 3), a bottom wall extending around a bottom axis (e.g., extending upwardly from the end wall to the annular indentation, and a bottom opening extending between the end wall and an opposing end of the bottom wall, the bottom element being formed from a resilient material  that facilitates squeezing of the bottom element to transition at least a portion 

	Regarding claim 3, Chau discloses the inlet valve 132 as being transitional between a closed position and an open position, the inlet valve restricting fluid flow through the inlet opening when the inlet valve is in the closed position (see paragraph 48).
	As to claim 4, Chau discloses the valve 132 as being configured to assume its closed position in response to the bottom wall being squeezed and to assume its open position in response to the bottom wall being subsequently released (see paragraph 48).
Regarding claim 6, Chau discloses a pH modifier 48 position able in communication with the filter passage 100, the pH modifier being configured to alter a pH of a fluid flowing there through toward a prescribed pH value (e.g., since media 48 can include bakuhan stone capable of stabilizing pH as described in paragraph 33)..
As to claim 7, Chau discloses the filter passageway as being at least partially defined by a tube 100 and an upper body 128, the tube 100 being connectable to the lower body and the upper body 128, and the upper body 128 being connectable to the cap 126.
	Concerning claims 8-9, Co Union discloses the bottom element formed of a material having a shore A hardness with a durometer of 20 or higher since it is formed a flexible silicone polymer (see paragraph 12).
	Regarding claim 10, Co Union discloses the top element as being formed of a material having a durometer of 70 or higher since it has sufficient hardness and strength to form a handle of the bottle (see paragraph 12).
With respect to claim 12, Co Union discloses the top element 3 and the bottom element 2 as collectively defining a seam at a junction there between (see FIG. 1), the bottle further including a collar 33 extendable around the seam to strengthen connection between the top element and the bottom element.

Regarding claim 15, Chau discloses a cap 126 connectable to the top element and having a cap passageway 124 communicable with the reservoir.
Concerning claim 16, Chau discloses the cap as including an inlet opening separate from the cap passageway and an inlet valve 132 in communication with the inlet opening to control fluid flow through the inlet opening (see FIG. 3).
	Regarding claim 17, Chau discloses the inlet valve 132 as being transitional between a closed position and an open position, the inlet valve restricting fluid flow through the inlet opening when the inlet valve is in the closed position (see paragraph 48).
	As to claim 18, Chau discloses the valve 132 as being configured to assume its closed position in response to the bottom wall being squeezed and to assume its open position in response to the bottom wall being subsequently released (see paragraph 48).
Regarding claim 19, Chau discloses a pH modifier 48 position able in communication with the filter passage 100, the pH modifier being configured to alter a pH of a fluid flowing 
	As to claim 20, Chau discloses the filter passageway as being at least partially defined by a tube 100 and an upper body 128, the tube 100 being connectable to the lower body and the upper body 128, and the upper body 128 being connectable to the cap 126.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chau (US 2005/0252844) in view of Co Union Industry Company (DE 202011101644) as applied to claim 1 above and further in view of Yuval et al (WO 2012/007937).
With respect to claim 11, Co Union discloses the bottom element 2 as being formed of an elastomeric material but fails to specify the elastomeric material as being a thermoplastic elastomer. Yuval et al disclose forming an outer skin 110 of a hand-squeezable bottle 100 using a thermoplastic elastomer 110 (see paragraph 42 and FIG. 1 A). It would have been obvious to have substituted the thermoplastic elastomer material employed by Yuval et al for the elastomeric material employed by Co Union in order to provide the predictable result of a hand squeezable bottle formed of a thermoplastic elastomer as taught by Yuval et al.

Claims 1-5, 7-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al (US 5,273,649) in view of Co Union Industry Company (DE 202011101644)
With respect to claim 1, Magnusson et al disclose a hand squeezable drink bottle 148 (see FIG. 5) including a top element (e.g., the upper end of the bottle 148 including the threads for receiving cap 150) including a top wall extending around a top axis, and a top opening extending within the top element between opposed ends of the top wall, a bottom element (e.g., a lower portion of the bottle 148 below upper portion having the threaded part) connectable to the top element (e.g., since a bottom end of the top element is connected to a top end of the 
Concerning claim 2, Magnusson et al disclose the cap as including an inlet opening 154 separate from the cap passageway and an inlet valve 156 in communication with the inlet opening to control fluid flow through the inlet opening (see FIG. 5).
	Regarding claim 3, Magnusson et al disclose the inlet valve 156 as being transitional between a closed position and an open position, the inlet valve restricting fluid flow through the inlet opening when the inlet valve is in the closed position (see the paragraph spanning columns 6-7).
	As to claim 4, Magnusson et al disclose the valve 156 as being configured to assume its closed position in response to the bottom wall being squeezed and to assume its open position in response to the bottom wall being subsequently released (see the paragraph spanning columns 6-7).
As to claim 5, Magnusson et al disclose a support 178 coupled to, and extending from, the end wall of the bottom element and configured to support the lower body in spaced relation to the end wall.
As to claim 7, Magnusson et al disclose the filter passageway as being at least partially defined by a tube 162 and an upper body 152, the tube 162 being connectable to the lower body and the upper body 152, and the upper body 152 being connectable to the cap 150.

	Regarding claim 10, Co Union discloses the top element as being formed of a material having a durometer of 70 or higher since it has sufficient hardness and strength to form a handle of the bottle (see paragraph 12).
With respect to claim 12, Co Union discloses the top element 3 and the bottom element 2 as collectively defining a seam at a junction there between (see FIG. 1), the bottle further including a collar 33 extendable around the seam to strengthen connection between the top element and the bottom element.
With respect to claim 14, Magnusson et al fail to specify the top segment and the bottom segment as collectively defining a seam at a junction there between, the bottle further including a collar extendable around the seam to strengthen connection between the top segment and the bottom segment. Co Union discloses an analogous drink bottle including a top element 3 and a bottom element 2 collectively defining a seam at a junction there between (see FIG. 1), the bottle further including a collar 33 extendable around the seam to strengthen connection between the top element and the bottom element. Co Union teaches that such a bottle design has a higher thermal stability than conventional plastic bottles (see paragraphs 2-5 and 20). It would have been obvious to have modified the bottle of Magnusson et al so as to have included the features of the bottom element being formed from a resilient material that is of a second hardness less than the first hardness as suggested by Co Union in order to provide a bottle having a higher degree of thermal stability.
Regarding claim 15, Magnusson et al disclose a cap 150 connectable to the top element and having a cap passageway (e.g., receiving part 152) communicable with the reservoir.

	Regarding claim 17, Magnusson et al disclose the inlet valve 156 as being transitional between a closed position and an open position, the inlet valve restricting fluid flow through the inlet opening when the inlet valve is in the closed position (see paragraph spanning columns 6-7).
	As to claim 18, Magnusson et al disclose the valve 156 as being configured to assume its closed position in response to the bottom wall being squeezed and to assume its open position in response to the bottom wall being subsequently released (see paragraph spanning columns 6-7).
	As to claim 20, Magnusson et al disclose the filter passageway as being at least partially defined by a tube 162 and an upper body 152, the tube 162 being connectable to the lower body and the upper body 152, and the upper body 152 being connectable to the cap 150.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al (US 5,273,649) in view of Co Union Industry Company (DE 202011101644) as applied to claim 1 above and further in view of Yuval et al (WO 2012/007937).
With respect to claim 11, Co Union discloses the bottom element 2 as being formed of an elastomeric material but fails to specify the elastomeric material as being a thermoplastic elastomer. Yuval et al disclose forming an outer skin 110 of a hand-squeezable bottle 100 using a thermoplastic elastomer 110 (see paragraph 42 and FIG. 1 A). It would have been obvious to have substituted the thermoplastic elastomer material employed by Yuval et al for the elastomeric material employed by Co Union in order to provide the predictable result of a hand squeezable bottle formed of a thermoplastic elastomer as taught by Yuval et al.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,702,046 in view of Chau (US 2005/0252844). 
Claims 1-20 of the Patent disclose all of the details of claims 1-4 and 6-20 with the exception of the filter positioned in the reservoir. Chau discloses all of the details of the filter (see FIG. 3). It would have been obvious to have modified the bottle as claimed in the Patent so as to have included the details of the filter positioned in the reservoir as suggested by Chau in order to provide filtered fluid while positioning the bottle in an up-right attitude.

Claims 1-5, and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,702,046 in view of Chau (US 2005/0252844. 
Claims 1-20 of the Patent disclose all of the details of claims 1-4 and 6-20 with the exception of the filter positioned in the reservoir. Magnusson et al disclose all of the details of the filter (see FIG. 5). It would have been obvious to have modified the bottle as claimed in the Patent so as to have included the details of the filter positioned in the reservoir as suggested by Magnusson et al in order to provide filtered fluid while positioning the bottle in an up-right attitude.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strojny (DE 2,726,529) discloses a squeeze bottle containing an ion exchange resin for providing soft water.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelly can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773